
	

113 HR 317 IH: Judgment Fund Transparency Act of 2013
U.S. House of Representatives
2013-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 317
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2013
			Mr. Gardner (for
			 himself, Mrs. Lummis,
			 Mr. Griffin of Arkansas,
			 Mr. Cole, Mr. Amodei, Mr.
			 Benishek, Mr. Thompson of
			 Pennsylvania, Mr. Graves of
			 Missouri, Mr. Stewart,
			 Mr. Gosar,
			 Mr. Chabot,
			 Mr. Tipton, and
			 Mr. Bishop of Utah) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 31, United States Code, to provide for
		  transparency of payments made from the Judgment Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Judgment Fund Transparency Act of
			 2013.
		2.Judgment Fund
			 transparency
			(a)Transparency
			 requirementSection 1304 of
			 title 31, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(d)Unless the disclosure of such information
				is otherwise prohibited by law or court order, the Secretary of the Treasury
				shall make available to the public on a website, as soon as practicable but not
				later than 30 days after a payment under this section is tendered, the
				following information with regard to that payment:
						(1)The name of the
				specific Federal agency or entity whose actions gave rise to the claim or
				judgment.
						(2)The name of the plaintiff or
				claimant.
						(3)The name of
				counsel for the plaintiff or claimant.
						(4)The amount paid
				representing principal liability, and any amounts paid representing any
				ancillary liability, including attorney fees, costs, and interest.
						(5)A brief
				description of the facts that gave rise to the claim.
						(6)A copy of the original or amended complaint
				or written claim, and any written answer given by the Federal Government to
				that complaint or claim.
						(7)A copy of the
				final action by a court regarding the claim (whether by decree, approval of
				settlement, or otherwise), or of the settlement agreement in any action not
				involving a court.
						(8)The name of the
				agency that submitted the
				claim.
						.
			(b)ImplementationThe Secretary of the Treasury shall
			 implement the amendment made by this section beginning not later than 60 days
			 after the date of the enactment of this Act.
			
